Case 1:20-cv-01068-DCJ-JPM Document 9 Filed 11/19/20 Page 1 of 1 PageID #: 52




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                        ALEXANDRIA DIVISION

 BRYANT GRIFFIN,                        CIVIL DOCKET NO. 1:20-CV-1068-P
 Petitioner

 VERSUS                                 JUDGE DAVID C. JOSEPH

 WARDEN,                                MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                                JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein (ECF No. 7), and after a de novo review of the record,

including the “Supplemental Order” (ECF No. 8) filed by Petitioner, having

determined that the findings and recommendation are correct under the applicable

law;

       IT IS ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 5) is

hereby DISMISSED for lack of jurisdiction, WITH PREJUDICE as to the

jurisdictional issue, but WITHOUT PREJUDICE as to the merits of the claim.

       THUS DONE AND SIGNED in Chambers, this 19th day of November, 2020.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
